Title: To George Washington from Andrew Lewis, 8 April 1757
From: Lewis, Andrew
To: Washington, George



Sir
Augusta Apl the 8th 1757

I have no Instruction at this time by which I Can act. I have Been at Wmsburg Latly as the Governor was not at home Nothing Could be Done. Tho. I Represented the Destresed Condition of the Frunters in as Just a manner as in my Power, I was Referd to you Sir for furder Orders. as it was Suposed you would Receive Orders from Lord Loudon. my Remaining longer here will be of no Service. I impationatly weat your Orders which Shall be Strictly Observed.
When I was at Wmsburg I heard of 180 Cherokees Coming to Virginia but has not Since heard more of them—As there is no Assistance ordred from Our Nighbouring County Our Forts will soon be Deserted. I am Sir you Most Obedean Servt

Andw Lewis

